UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 DREYFUS INVESTMENT PORTFOLIOS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30 /11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Investment Portfolios, CoreValue Portfolio, produced a total return of 5.56% for its Initial shares, and its Service shares produced a total return of 5.50%. 1 In comparison, the fund’s benchmark, the Russell 1000 Value Index (the “Index”), produced a total return of 5.92% for the same period. 2 Stocks generally rallied early in the year as an economic recovery appeared to gain traction, but renewed concerns later caused the market to give back some of its previous gains. The fund produced returns that were lower than its benchmark, due to lagging returns from the consumer discretionary and energy sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goals, the fund invests primarily in large-cap companies that are considered undervalued based on traditional measures, such as price-to-earnings ratios.When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. We also focus on a company’s relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. Shifting Sentiment Sparked Heightened Market Volatility Investors had become more optimistic by the start of 2011 due to gains in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the market rally was interrupted in February, when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic natural and nuclear disasters in Japan threatened one of the world’s largest domestic economies and disrupted industrial supply chains in the global economy. Nonetheless, investors proved resilient, and the U.S. stock market rebounded from these unexpected shocks. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late April, investor sentiment began to deteriorate in earnest when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved more disappointing than expected and the debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Value-oriented stocks produced slightly lower returns, on average, than growth-oriented stocks over the first half of the year. Stock Selections Produced Mixed Results In this choppy market environment, our security selection strategy proved especially successful in the information technology sector, where video game maker Electronic Arts achieved better-than-expected financial results at the start of a new product cycle centered on digital downloads of gaming software. In the corporate technology market, BMC Software and Teradata benefited from the growing trend toward “cloud computing,” in which businesses manage applications and data over the Internet. Consulting services provider Accenture also advanced as more businesses sought help in building corporate data centers for cloud computing. In the financials sector, bond rating agency Moody’s benefited as corporate bond issuance increased and litigation concerns waned in the wake of the 2008 financial crisis. Insurance broker Marsh & McLennan Companies achieved improved profit margins after a successful corporate restructuring, and insurance underwriter AON benefited from strong results in its consulting division. Health care companies generally returned to favor as investors became more risk-averse, benefiting drug distributor McKesson, which boosted financial results after successfully integrating a recent acquisition. Managed care provider CIGNA posted better-than-expected earnings due to lower medical expenses. Disappointments over the first half of 2011 included the consumer discretionary sector, where Carnival suffered shortfalls due to higher fuel costs and reduced demand for vacations in the Mediterranean stemming from political unrest in Northern Africa. Retailer Staples was hurt by sluggish demand for office supplies and intensifying competi- 4 tive pressures.Apparel seller Guess? encountered lower same-store sales and weaker store traffic during the first quarter of the year. In the energy sector, coal supplier Alpha Natural Resources declined in value due to higher input prices. Finding Opportunities Among Quality Companies Despite headwinds including a persistently sluggish U.S. labor market and weak housing markets, we believe the economic recovery is likely to persist. Profits in some industries have returned to pre-recession levels, energy prices have begun to moderate and rebuilding in Japan could boost economic activity. In this slow-growth environment, we expect investors to remain selective, favoring attractively valued companies with the ability to grow in a sluggish economy and avoiding those with more expensive valuations and weaker underlying business fundamentals. Our bottom-up security selection process has identified a number of potential opportunities in the consumer discretionary sector, where valuations of media companies appear especially attractive. In our view, fewer stocks in the financials sector have satisfied our value-oriented investment criteria. June 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, CoreValue Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000  $4.99 $6.27 Ending value (after expenses) $1,055.60 $1,055.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000  $4.91 $6.16 Ending value (after expenses) $1,019.93 $1,018.70  Expenses are equal to the funds annualized expense ratio of .98% for Initial shares and 1.23% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.9% Shares Value ($) Consumer Discretionary—15.3% Carnival 12,580 473,385 CBS, Cl. B 6,220 177,208 General Motors 4,931 149,705 Guess? 6,690 281,381 Home Depot 9,300 336,846 Johnson Controls 14,730 613,652 Newell Rubbermaid 13,670 215,713 News, Cl. A 14,680 259,836 NVR 230 a 166,860 Omnicom Group 20,510 987,762 Staples 10,000 158,000 Time Warner 13,963 507,834 Toll Brothers 6,720 a 139,373 Viacom, Cl. B 5,410 275,910 Walt Disney 11,910 464,966 Consumer Staples—7.2% ConAgra Foods 6,380 164,668 CVS Caremark 10,900 409,622 Dr. Pepper Snapple Group 10,040 420,977 Energizer Holdings 6,160 a 445,738 PepsiCo 11,940 840,934 Walgreen 3,840 163,046 Energy—15.2% Alpha Natural Resources 7,710 a 350,342 Anadarko Petroleum 9,850 756,086 EOG Resources 1,650 172,507 Exxon Mobil 7,330 596,515 Occidental Petroleum 15,130 1,574,125 QEP Resources 6,360 266,039 Schlumberger 16,990 1,467,936 Exchange Traded Funds—.3% iShares Russell 1000 Value Index Fund 1,330 b The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial—20.4% American Express 3,570 184,569 Ameriprise Financial 7,500 432,600 AON 6,920 354,996 Bank of America 25,160 275,754 Capital One Financial 4,840 250,083 Citigroup 11,656 485,356 Comerica 13,410 463,584 Franklin Resources 1,350 177,241 Genworth Financial, Cl. A 19,480 a 200,254 JPMorgan Chase & Co. 23,920 979,285 Marsh & McLennan 11,150 347,768 MetLife 13,010 570,749 Moody’s 4,740 181,779 PNC Financial Services Group 5,490 327,259 Prudential Financial 5,520 351,017 SunTrust Banks 13,200 340,560 TD Ameritrade Holding 12,130 236,656 Wells Fargo & Co. 27,760 778,946 Health Care—16.1% Amgen 6,120 a 357,102 Baxter International 3,910 233,388 CIGNA 6,270 322,466 HCA Holdings 5,430 179,190 Johnson & Johnson 9,900 658,548 McKesson 4,950 414,067 Medtronic 4,300 165,679 Merck & Co. 17,340 611,929 Mylan 3,390 a 83,631 Pfizer 62,720 1,292,032 Thermo Fisher Scientific 2,860 a 184,155 UnitedHealth Group 8,990 463,704 Universal Health Services, Cl. B 3,190 164,381 Watson Pharmaceuticals 2,540 a 174,574 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Zimmer Holdings 2,540 a 160,528 Industrial—10.6% Caterpillar 3,750 399,225 Cooper Industries 2,620 156,335 Dover 7,760 526,128 Eaton 5,140 264,453 General Electric 51,400 969,404 Honeywell International 2,770 165,064 Hubbell, Cl. B 2,400 155,880 Owens Corning 8,220 a 307,017 Pitney Bowes 14,620 b 336,114 Stanley Black & Decker 2,210 159,230 Thomas & Betts 2,930 a 157,781 Information Technology—9.1% Accenture, Cl. A 6,010 363,124 AOL 13,493 a,b 267,971 BMC Software 7,860 a 429,942 Cisco Systems 8,750 136,588 Corning 7,390 134,129 eBay 5,040 a 162,641 Electronic Arts 17,400 a 410,640 Oracle 9,760 321,202 QUALCOMM 12,320 699,653 Teradata 2,880 a 173,376 Materials—4.2% Air Products & Chemicals 1,770 169,177 Celanese, Ser. A 7,160 381,700 Cliffs Natural Resources 1,910 176,580 Dow Chemical 11,740 422,640 Freeport-McMoRan Copper & Gold 5,060 267,674 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services—.5% Sprint Nextel 32,240 a Utilities—1.0% NextEra Energy 2,920 167,783 PPL 6,140 170,876 Total Common Stocks (cost $30,484,116) Other Investment—.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $123,000) 123,000 c Investment of Cash Collateral for Securities Loaned—1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $637,747) 637,747 c Total Investment s (cost $31,244,863) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $625,394 and the value of the collateral held by the fund was $637,747. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 20.4 Materials 4.2 Health Care 16.1 Money Market Investments 2.2 Consumer Discretionary 15.3 Utilities 1.0 Energy 15.2 Telecommunication Services .5 Industrial 10.6 Exchange Traded Funds .3 Information Technology 9.1 Consumer Staples 7.2 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $625,394)—Note 1(b): Unaffiliated issuers 30,484,116 33,957,709 Affiliated issuers 760,747 760,747 Cash 6,350 Receivable for investment securities sold 94,680 Dividends and interest receivable 58,370 Prepaid expenses 1,082 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 28,983 Liability for securities on loan—Note 1(b) 637,747 Payable for investment securities purchased 164,368 Payable for shares of Beneficial Interest redeemed 5,349 Accrued expenses 41,235 Net Assets ($) Composition of Net Assets ($): Paid-in capital 34,807,943 Accumulated undistributed investment income—net 80,131 Accumulated net realized gain (loss) on investments (4,360,411) Accumulated net unrealized appreciation (depreciation) on investments 3,473,593 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 18,025,900 15,975,356 Shares Outstanding 1,321,210 1,163,764 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $288 foreign taxes withheld at source): Unaffiliated issuers 269,232 Affiliated issuers 102 Income from securities lending—Note 1(b) 334 Total Income Expenses: Investment advisory fee—Note 3(a) 129,625 Auditing fees 23,462 Distribution fees—Note 3(b) 20,663 Custodian fees—Note 3(b) 6,869 Prospectus and shareholders’ reports 1,758 Legal fees 1,691 Trustees’ fees and expenses—Note 3(c) 502 Shareholder servicing costs—Note 3(b) 296 Loan commitment fees—Note 2 253 Miscellaneous 4,837 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,922,874 Net unrealized appreciation (depreciation) on investments (2,149,515) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 79,713 330,787 Net realized gain (loss) on investments 3,922,874 1,833,354 Net unrealized appreciation (depreciation) on investments (2,149,515) 1,907,060 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (193,154) (246,146) Service Shares (134,893) (235,251) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 1,054,478 570,890 Service Shares 164,890 279,519 Dividends reinvested: Initial Shares 193,154 246,146 Service Shares 134,893 235,251 Cost of shares redeemed: Initial Shares (1,644,293) (1,799,736) Service Shares (1,919,304) (3,378,764) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 34,492,413 34,749,303 End of Period Undistributed investment income—net 80,131 328,465 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 75,926 46,467 Shares issued for dividends reinvested 14,244 20,342 Shares redeemed (121,303) (152,105) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 12,146 23,721 Shares issued for dividends reinvested 9,882 19,315 Shares redeemed (141,040) (282,911) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.06 11.70 10.24 18.37 19.50 16.29 Investment Operations: Investment income—net a .04 .13 .15 .25 .31 .26 Net realized and unrealized gain (loss) on investments .69 1.40 1.61 (6.14) .25 3.18 Total from Investment Operations .73 1.53 1.76 (5.89) .56 3.44 Distributions: Dividends from investment income—net (.15) (.17) (.30) (.35) (.28) (.23) Dividends from net realized gain on investments — — — (1.89) (1.41) — Total Distributions (.15) (.17) (.30) (2.24) (1.69) (.23) Net asset value, end of period 13.64 13.06 11.70 10.24 18.37 19.50 Total Return (%) 5.56 b 13.21 18.18 (35.91) 3.00 21.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 c .96 .98 .88 .87 .86 Ratio of net expenses to average net assets .98 c .96 .96 .88 .86 .85 Ratio of net investment income to average net assets .58 c 1.12 1.54 1.77 1.63 1.47 Portfolio Turnover Rate 51.35 b 57.06 67.53 55.84 69.92 44.76 Net Assets, end of period ($ x 1,000) 18,026 17,660 16,822 16,745 32,547 32,517 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.12 11.77 10.27 18.39 19.52 16.31 Investment Operations: Investment income—net a .02 .10 .14 .23 .28 .23 Net realized and unrealized gain (loss) on investments .70 1.41 1.62 (6.14) .26 3.18 Total from Investment Operations .72 1.51 1.76 (5.91) .54 3.41 Distributions: Dividends from investment income—net (.11) (.16) (.26) (.32) (.26) (.20) Dividends from net realized gain on investments — — — (1.89) (1.41) — Total Distributions (.11) (.16) (.26) (2.21) (1.67) (.20) Net asset value, end of period 13.73 13.12 11.77 10.27 18.39 19.52 Total Return (%) 5.50 b 12.93 17.96 (35.93) 2.79 21.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 c 1.21 1.23 1.13 1.12 1.11 Ratio of net expenses to average net assets 1.23 c 1.21 1.08 1.00 1.00 1.00 Ratio of net investment income to average net assets .33 c .87 1.42 1.65 1.50 1.32 Portfolio Turnover Rate 51.35 b 57.06 67.53 55.84 69.92 44.76 Net Assets, end of period ($ x 1,000) 15,975 16,832 17,928 18,992 37,851 41,395 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other secu- 18 rities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 33,957,709 — — Mutual Funds 760,747 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”).ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU 20 No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011,The Bank of New York Mellon earned $143 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 53,000 3,644,000 3,574,000 123,000 .3 Dreyfus Institutional Cash Advantage Fund † 164,981 3,486,893 3,014,127 637,747 1.9 Total † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by the Dreyfus Institutional Cash Advantage Fund, resulting in a transfer of shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income—net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 22 As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $7,784,073 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent December 31, 2010. If not applied, $1,954,118 of the carryover expires in fiscal 2016 and $5,829,955 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $481,397. The tax character of the current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2011, the fund did not borrow under the Facilities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $20,663 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $59 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $11 pursuant to the cash 24 management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $6,869 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $20,492, Rule 12b-1 distribution plan fees $3,212, custodian fees $3,000, chief compliance officer fees $2,259 and transfer agency per account fees $20. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $17,950,342 and $20,140,503, respectively. At June 30, 2011, accumulated net unrealized appreciation on investments was $3,473,593, consisting of $4,763,726 gross unrealized appreciation and $1,290,133 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, MidCap Stock Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Patrick Slattery and Langton Garvin, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of 8.79%, and its Service shares produced a total return of 8.66%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap 400 Index (the “S&P 400 Index”), produced a total return of 8.56% for the same period. 2 Despite a number of macroeconomic headwinds, most broad stock market indices advanced during the reporting period on the strength of improving corporate earnings and revenues. Midcap stocks generally fared better than their large- and small-cap counterparts. The fund outperformed its benchmark’s returns, with notably good performance in the health care and basic materials sectors. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Economic Challenges Limited Market Gains U.S. stocks posted strong gains during the first few months of 2011, when investors displayed confidence in the sustainability of the U.S. economic recovery. However, a persistently high unemployment rate along with a deeply troubled housing market and weak levels of consumer spending eroded that confidence in the spring. Furthermore, a variety of global economic challenges—including an intensifying sovereign debt crisis in Europe, political upheavals in the Middle East, intensifying inflationary pressures in some emerging markets and devastating natural and nuclear The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) disasters in Japan—placed additional downward pressure on investor sentiment.As a result, in May and early June U.S. stocks gave back much of the ground they had gained earlier. However, stocks rallied again during the closing weeks of the reporting period, with the S&P 400 Index finishing the six-month period with strong overall performance. Quantitative Factors Provided Mixed Results Most of the quantitative modeling factors that drive the fund’s stock selection process enhanced returns relative to the fund’s benchmark during the first four months of 2011. And while virtually all these modeling factors proved less effective in May and June, the fund outperformed the S&P 400 Index for the six month period ending June 30, 2011. On balance, behavior factors such as fundamental momentum tended to enhance returns over the first six months of the year, while value-related factors proved neutral and quality-related factors such as earnings quality underperformed. Strong Selections Among Health Care and Materials Stocks Investments in health care companies produced particularly favorable returns relative to the benchmark. Managed care provider Humana rose nearly 50% during the reporting period. The company issued strong financial results, raised future guidance and reinstated a dividend for the first time in 18 years.Vision-related medical products maker Cooper and wound care technology developer Kinetic Concepts delivered robust gains on the strength of better-than-expected financial results and guidance. The fund also outperformed its benchmark in the basic materials sector, particularly in the specialty chemicals industry.Top holdings included two petroleum products makers: Lubrizol , which received an attractive acquisition offer from Berkshire Hathaway, and NewMarket, which rallied in the wake of the Lubrizol deal and beat analysts’ earnings and revenue estimates. Mergers-and-acquisitions activity bolstered returns in other areas as well. Energy and utility company Southern Union rose sharply after receiving takeover bids from two competitors, while footwear apparel maker Timberland and technology systems consultant SRA International both benefited from acquisition offers at a premium to the companies’ then-prevailing stock prices. On a more negative note, the fund’s returns in the consumer staples sector suffered from a lack of exposure to high flyer Green Mountain 4 Coffee Roasters.The maker of single-cup brewing systems rose greater than 170% during the six-month period due to very strong financials and positive sentiment related to recently announced distribution deals. The underweight in this name served to detract from the fund’s relative performance. In addition, household products maker Church & Dwight declined due to a disappointing financial report. In the technology sector, information technology services provider Computer Sciences Corporation and network optimization specialist F5 Networks delivered below-average returns after reporting weaker than expected financials and reducing guidance.Another notably weak performer, vehicle maker Oshkosh, was hurt by unexpectedly low revenues and concerns about reductions in defense spending. Stock Selections Continue to Drive Our Process During the first six months of 2011, we have seen indications that investors are returning to a more selective focus on business fundamentals. Such market conditions tend to favor our disciplined stock selection process. Our consistent commitment to this process across the full range of market cycles remains the cornerstone of our investment approach. July 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.40 $5.69 Ending value (after expenses) $1,087.90 $1,086.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.26 $5.51 Ending value (after expenses) $1,020.58 $1,019.34 † Expenses are equal to the fund’s annualized expense ratio of .85% for Initial shares and 1.10% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.9% Shares Value ($) Consumer Discretionary—16.4% Aeropostale 22,662 a,b 396,585 American Greetings, Cl. A 42,000 a 1,009,680 Ann 24,900 a,b 649,890 Autoliv 19,700 a 1,545,465 Bob Evans Farms 70,900 a 2,479,373 Brinker International 64,350 a 1,574,001 Cheesecake Factory 53,400 a,b 1,675,158 Collective Brands 29,500 a,b 433,355 Fossil 900 b 105,948 ITT Educational Services 24,100 a,b 1,885,584 KeyCorp 248,000 2,065,840 Meredith 58,600 a 1,824,218 O’Reilly Automotive 10,800 b 707,508 PetSmart 41,600 1,887,392 Scholastic 39,100 a 1,040,060 Signet Jewelers 20,000 b 936,200 Sotheby’s 36,200 a 1,574,700 Timberland, Cl. A 7,800 a,b 335,166 TRW Automotive Holdings 11,900 a,b 702,457 Warnaco Group 31,450 a,b 1,643,262 Webster Financial 60,700 a 1,275,914 Williams-Sonoma 44,000 1,605,560 Consumer Staples—5.7% Church & Dwight 73,400 a 2,975,636 Coca-Cola Enterprises 73,200 2,135,976 Constellation Brands, Cl. A 12,800 b 266,496 Dr. Pepper Snapple Group 42,400 a 1,777,832 Flowers Foods 4,500 a 99,180 Smithfield Foods 68,200 b 1,491,534 Tyson Foods, Cl. A 34,800 a 675,816 Energy—10.0% Arch Coal 86,300 a 2,300,758 Cimarex Energy 28,700 2,580,704 Forest Oil 14,300 b 381,953 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Oceaneering International 70,400 a 2,851,200 PNM Resources 91,900 1,538,406 SEACOR Holdings 21,400 a 2,139,144 Southern Union 3,400 a 136,510 Superior Energy Services 67,600 a,b 2,510,664 Valero Energy 81,500 2,083,955 Whiting Petroleum 1,700 b 96,747 Financial—14.9% American Financial Group 54,775 1,954,920 Apartment Investment & Management, Cl. A 58,600 a,c 1,496,058 Cathay General Bancorp 138,900 a 2,276,571 Comerica 16,300 a 563,491 Eaton Vance 36,400 a 1,100,372 Equity One 6,400 a,c 119,296 Fifth Third Bancorp 50,300 641,325 Highwoods Properties 15,500 a,c 513,515 Hospitality Properties Trust 70,600 c 1,712,050 Huntington Bancshares 37,900 a 248,624 International Bancshares 6,000 a 100,380 Janus Capital Group 13,900 131,216 Jones Lang LaSalle 16,400 1,546,520 Liberty Property Trust 18,200 a,c 592,956 Macerich 7,947 a,c 425,165 Rayonier 28,700 a,c 1,875,545 Reinsurance Group of America 26,300 1,600,618 SEI Investments 115,600 2,602,156 SL Green Realty 19,100 a,c 1,582,817 StanCorp Financial Group 38,300 a 1,615,877 SVB Financial Group 23,000 a,b 1,373,330 Weingarten Realty Investors 31,500 a,c 792,540 Health Care—10.1% Cooper 23,700 1,877,988 Endo Pharmaceuticals Holdings 36,900 b 1,482,273 Health Net 26,800 b 860,012 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Humana 18,400 1,481,936 IDEXX Laboratories 22,500 a,b 1,745,100 Kinetic Concepts 27,900 a,b 1,607,877 LifePoint Hospitals 12,600 a,b 492,408 Myriad Genetics 11,400 b 258,894 Techne 31,200 2,601,144 United Therapeutics 42,600 a,b 2,347,260 Watson Pharmaceuticals 31,200 a,b 2,144,376 Industrial—13.3% Alaska Air Group 40,800 b 2,793,168 Copart 2,172 a,b 101,215 Corrections Corp. of America 51,000 a,b 1,104,150 Donaldson 10,300 a 625,004 Gardner Denver 15,600 1,311,180 Joy Global 24,600 2,342,904 Kansas City Southern 42,700 b 2,533,391 KBR 24,800 934,712 Kennametal 68,000 a 2,870,280 Nordson 2,900 159,065 Oshkosh 3,700 b 107,078 Owens Corning 2,600 a,b 97,110 Textron 52,700 a 1,244,247 Timken 53,000 2,671,200 Toro 15,000 907,500 URS 51,100 b 2,286,214 Information Technology—17.8% ACI Worldwide 43,700 b 1,475,749 Advent Software 3,700 b 104,229 Amdocs 24,700 b 750,633 Broadridge Financial Solutions 41,900 1,008,533 CA 36,500 833,660 Computer Sciences 2,500 94,900 Convergys 51,600 a,b 703,824 DST Systems 43,244 2,283,283 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) F5 Networks 900 b 99,225 FactSet Research Systems 25,100 a 2,568,232 Fairchild Semiconductor International 130,000 b 2,172,300 IAC/InterActiveCorp 44,800 b 1,710,016 Lam Research 31,200 b 1,381,536 Lender Processing Services 70,700 a 1,478,337 Lexmark International, Cl. A 15,900 b 465,234 Parametric Technology 16,100 a,b 369,173 Plantronics 63,200 a 2,308,696 QLogic 107,900 a,b 1,717,768 SanDisk 24,500 b 1,016,750 Solera Holdings 20,600 1,218,696 Synopsys 70,700 b 1,817,697 Tech Data 34,700 b 1,696,483 Vishay Intertechnology 159,500 a,b 2,398,880 Materials—5.0% Cabot 22,300 889,101 Domtar 26,800 a 2,538,496 Minerals Technologies 38,700 2,565,423 NewMarket 14,020 a 2,393,354 Telecommunication Services—1.3% Telephone & Data Systems 71,000 Utilities—5.4% CMS Energy 25,700 a 506,033 Great Plains Energy 125,800 a 2,607,834 Hawaiian Electric Industries 96,700 a 2,326,602 NV Energy 37,300 a 572,555 Questar 146,500 2,594,515 Westar Energy 3,700 a 99,567 WGL Holdings 8,100 a 311,769 Total Common Stocks (cost $144,154,950) 10 Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $663,000) 663,000 d Investment of Cash Collateral for Securities Loaned—32.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $54,138,826) 54,138,826 d Total Investments (cost $198,956,776) 132.8% Liabilities, Less Cash and Receivables (32.8%) Net Assets 100.0% a Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $53,111,651 and the value of the collateral held by the fund was $54,138,826. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Money Market Investments 32.9 Energy 10.0 Information Technology 17.8 Consumer Staples 5.7 Consumer Discretionary 16.4 Utilities 5.4 Financial 14.9 Materials 5.0 Industrial 13.3 Telecommunication Services 1.3 Health Care 10.1 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $53,111,651)—Note 1(b): Unaffiliated issuers 144,154,950 166,534,618 Affiliated issuers 54,801,826 54,801,826 Cash 32,273 Dividends and interest receivable 78,859 Prepaid expenses 1,550 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 111,217 Liability for securities on loan—Note 1(b) 54,138,826 Payable for shares of Beneficial Interest redeemed 420,496 Accrued expenses 64,531 Net Assets ($) Composition of Net Assets ($): Paid-in capital 185,899,179 Accumulated undistributed investment income—net 305,002 Accumulated net realized gain (loss) on investments (41,869,793) Accumulated net unrealized appreciation (depreciation) on investments 22,379,668 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 147,334,911 19,379,145 Shares Outstanding 10,331,730 1,359,885 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,024,381 Affiliated issuers 633 Income from securities lending—Note 1(b) 22,976 Total Income Expenses: Management fee—Note 3(a) 635,939 Professional fees 31,318 Distribution fees—Note 3(b) 24,709 Prospectus and shareholders’ reports 23,718 Custodian fees—Note 3(b) 8,579 Shareholder servicing costs—Note 3(b) 6,280 Loan commitment fees—Note 2 1,779 Trustees’ fees and expenses—Note 3(c) 1,454 Miscellaneous 8,007 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 16,598,441 Net unrealized appreciation (depreciation) on investments (2,614,661) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 306,210 793,366 Net realized gain (loss) on investments 16,598,441 17,733,437 Net unrealized appreciation (depreciation) on investments (2,614,661) 18,149,709 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (723,203) (1,351,353) Service Shares (69,975) (158,748) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,546,216 11,148,281 Service Shares 1,323,649 3,623,506 Dividends reinvested: Initial Shares 723,203 1,351,353 Service Shares 69,975 158,748 Cost of shares redeemed: Initial Shares (17,025,397) (28,547,371) Service Shares (3,161,265) (4,212,318) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 166,740,863 148,052,253 End of Period Undistributed investment income—net 305,002 791,970 14 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 323,747 968,273 Shares issued for dividends reinvested 50,858 115,896 Shares redeemed (1,216,104) (2,528,129) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 93,898 305,583 Shares issued for dividends reinvested 4,921 13,603 Shares redeemed (227,007) (369,298) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.17 10.46 7.85 15.52 17.39 19.15 Investment Operations: Investment income—net a .03 .06 .11 .09 .12 .08 Net realized and unrealized gain (loss) on investments 1.13 2.76 2.62 (5.63) .19 1.39 Total from Investment Operations 1.16 2.82 2.73 (5.54) .31 1.47 Distributions: Dividends from investment income—net (.07) (.11) (.12) (.12) (.07) (.07) Dividends from net realized gain on investments — — — (2.01) (2.11) (3.16) Total Distributions (.07) (.11) (.12) (2.13) (2.18) (3.23) Net asset value, end of period 14.26 13.17 10.46 7.85 15.52 17.39 Total Return (%) 8.79 b 27.10 35.51 (40.42) 1.50 7.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 c .84 .84 .82 .80 .80 Ratio of net expenses to average net assets .85 c .84 .84 .81 .80 .80 Ratio of net investment income to average net assets .39 c .54 1.22 .76 .73 .48 Portfolio Turnover Rate 37.29 b 79.28 75.42 86.74 116.83 149.02 Net Assets, end of period ($ x 1,000) 147,335 147,155 131,962 125,701 277,602 338,081 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.16 10.46 7.82 15.45 17.31 19.06 Investment Operations: Investment income—net a .01 .05 .10 .08 .09 .06 Net realized and unrealized gain (loss) on investments 1.13 2.76 2.63 (5.60) .21 1.39 Total from Investment Operations 1.14 2.81 2.73 (5.52) .30 1.45 Distributions: Dividends from investment income—net (.05) (.11) (.09) (.10) (.05) (.04) Dividends from net realized gain on investments — — — (2.01) (2.11) (3.16) Total Distributions (.05) (.11) (.09) (2.11) (2.16) (3.20) Net asset value, end of period 14.25 13.16 10.46 7.82 15.45 17.31 Total Return (%) 8.66 b 26.94 35.33 (40.44) 1.39 7.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 c 1.09 1.09 1.06 1.05 1.05 Ratio of net expenses to average net assets 1.10 c .97 .90 .90 .90 .91 Ratio of net investment income to average net assets .14 c .40 1.16 .62 .58 .37 Portfolio Turnover Rate 37.29 b 79.28 75.42 86.74 116.83 149.02 Net Assets, end of period ($ x 1,000) 19,379 19,586 16,090 13,881 39,009 85,277 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a diversified series. The fund’s investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor’s MidCap 400 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authorita- 18 tive U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 164,052,953 — — Equity Securities— Foreign † 2,481,665 — — Mutual Funds 54,801,826 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of NewYork Mellon earned $9,847 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. 22 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 912,000 12,033,000 12,282,000 663,000 .4 Dreyfus Institutional Cash Advantage Fund 2,072,631 150,586,143 98,519,948 54,138,826 32.5 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $58,430,851 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $12,514,855 of the carryover expires in fiscal 2016 and $45,915,996 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $1,510,101. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. 24 (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $24,709 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $436 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $64 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $3. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $8,579 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $100,434, Rule 12b-1 distribution plan fees $3,910, custodian fees $4,472, chief compliance officer fees $2,259 and transfer agency per account fees $142. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $63,921,102 and $77,370,218, respectively. At June 30, 2011, accumulated net unrealized appreciation on investments was $22,379,668, consisting of $27,857,357 gross unrealized appreciation and $5,477,689 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Thomas J. Durante, Karen Q.Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 7.34%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s SmallCap 600 Index (the “S&P 600 Index”) produced a 7.54% return for the same period. Although U.S. stocks rallied early in the year as an economic recovery appeared to gain traction, renewed macroeconomic concerns later in the spring caused stocks to give back some of their previous gains. Still, small-cap stocks generally produced higher returns than large-cap stocks over the first half of 2011.The difference in returns between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the S&P 600 Index by investing in a representative sample of the stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index. The fund’s investments are selected by a “sampling” process based on market capitalization, industry representation and other means.The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Shifting Sentiment Sparked Market Volatility Investors had become more optimistic by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock prices broadly higher early in the year. Small-cap stocks proved particularly strong at the time, as investors favored riskier assets in the recovering economy. However, the market rally was interrupted in February when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic nat- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) ural and nuclear disasters in Japan disrupted the global industrial supply chain. Nonetheless, investors proved resilient, and the U.S. stock market had bounced back from these shocks by the end of the first quarter. In late April, investor sentiment began to deteriorate in earnest when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved more disappointing than expected and the debate regarding U.S. government spending and borrowing intensified. Small-cap stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from smaller companies to larger ones and from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. The market rallied over the final two weeks of June when Greece avoided defaulting on its debt, helping small-cap stocks post respectable results for the reporting period overall. Rotation to Defensive Sectors Bolstered Health Care Stocks The health care sector proved to be the top performing industry group within the S&P 600 Index over the first half of 2011 as investors increasingly turned to traditionally defensive investments. Managed care providers fared relatively well when HMOs entered new markets, including Medicare Advantage insurance programs. Producers of medical equipment also gained value amid intensifying mergers-and-acquisitions speculation in response to a changing regulatory environment. Surging oil and natural gas prices supported prices of energy stocks during the reporting period, particularly in the midst of political uprisings in the oil-rich Middle East. In addition, the catastrophic failure of Japan’s Fukushima nuclear power plant was expected to spark a shift back to fossil fuels, potentially boosting demand for oil and gas. These factors, together with strong ongoing demand for energy-related commodities in the emerging markets, drove gains in small-cap exploration-and-production companies and oil services companies that historically have done well when oil prices rise. Services-and-software companies drove above-average performance in the information technology sector as large companies ramped up spending on technologies designed to boost efficiency and productivity. 4 Wireless handset makers and certain semiconductor companies benefited from greater adoption of smartphones and other products with touchscreen interfaces. Disappointments during the reporting period included the financial sector, where commercial and regional banks continued to struggle with a moribund U.S. housing market, high levels of foreclosure activity and low loan demand among consumers seeking to reduce debt. In the industrials sector, building products companies and construction-and-engineering firms also have been hurt by the struggling housing market. Index Investing Offers Diversification Benefits As an index fund, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the stocks listed in the S&P 600 Index. The fund’s investments are not affected by any individual preference for one market or security over another. Instead, the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 600 Index. July 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 “Standard & Poor’s®,”“S&P®,”“S&P SmallCap 600” and “Standard & Poor’s SmallCap 600” are trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 3.08 Ending value (after expenses) $1,073.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 3.01 Ending value (after expenses) $1,021.82 † Expenses are equal to the fund's annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS J u n e 3 0 , 2 0 1 1 ( U n a u d i t e d ) Common Stocks—100.4% Shares Value ($) Consumer Discretionary—14.9% American Public Education 6,322 a 281,392 Arbitron 10,460 432,312 Audiovox, Cl. A 3,595 a 27,178 Big 5 Sporting Goods 8,240 64,766 Biglari Holdings 656 a 256,529 BJ’s Restaurants 7,399 a,b 387,412 Blue Nile 5,678 a,b 249,718 Blyth 2,449 123,307 Boyd Gaming 17,221 a 149,823 Brown Shoe 16,123 171,710 Brunswick 31,749 647,680 Buckle 8,905 380,243 Buffalo Wild Wings 6,716 a 445,338 Cabela’s 13,037 a,b 353,955 California Pizza Kitchen 8,144 a 150,420 Callaway Golf 16,664 103,650 Capella Education 6,419 a 268,635 Carter’s 19,540 a 601,050 Cato, Cl. A 11,501 331,229 CEC Entertainment 8,905 357,180 Children’s Place Retail Stores 9,833 a 437,470 Christopher & Banks 13,042 74,992 Coinstar 12,492 a,b 681,314 Corinthian Colleges 24,284 a,b 103,450 Cracker Barrel Old Country Store 9,272 457,202 CROCS 33,985 a 875,114 DineEquity 4,871 a 254,607 Drew Industries 5,478 135,416 E.W. Scripps, Cl. A 16,524 a 159,787 Ethan Allen Interiors 13,271 b 282,540 Finish Line, Cl. A 21,184 453,338 Fred’s, Cl. A 15,032 216,912 Genesco 7,893 a 411,225 Group 1 Automotive 7,713 317,621 Haverty Furniture 8,506 97,904 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Helen of Troy 12,285 a 424,201 Hibbett Sports 11,508 a 468,491 Hillenbrand 20,568 486,433 Hot Topic 17,906 133,221 HSN 14,922 a 491,232 Iconix Brand Group 28,138 a 680,940 Interval Leisure Group 14,896 a 203,926 Jack in the Box 17,924 a 408,309 JAKKS Pacific 12,931 a,b 238,060 JOS. A. Bank Clothiers 10,116 a,b 505,901 K-Swiss, Cl. A 5,256 a 55,871 Kid Brands 10,492 a 54,139 Kirkland’s 5,690 a 68,394 La-Z-Boy 17,927 a 176,939 Lithia Motors, Cl. A 7,984 156,726 Live Nation 53,049 a 608,472 Liz Claiborne 39,555 a,b 211,619 Lumber Liquidators Holdings 6,209 a,b 157,709 M/I Homes 7,103 a 87,083 Maidenform Brands 7,724 a 213,646 Marcus 13,002 128,460 MarineMax 7,134 a 62,494 Men’s Wearhouse 19,587 660,082 Meritage Homes 11,440 a 258,086 Midas 4,531 a 28,636 Monarch Casino & Resort 4,268 a 44,558 Monro Muffler Brake 12,912 481,488 Movado Group 6,592 112,789 NutriSystem 9,599 b 134,962 OfficeMax 30,932 a,b 242,816 Oxford Industries 5,155 174,033 P.F. Chang’s China Bistro 9,846 b 396,203 Papa John’s International 9,033 a 300,438 Peet’s Coffee & Tea 3,740 a,b 215,798 PEP Boys-Manny Moe & Jack 24,039 262,746 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Perry Ellis International 4,077 a 102,944 PetMed Express 10,130 b 120,041 Pinnacle Entertainment 21,235 a,b 316,402 Pool 17,670 526,743 Pre-Paid Legal Services 4,297 a 285,708 Quiksilver 50,858 a 239,033 Red Robin Gourmet Burgers 5,838 a 212,386 Ruby Tuesday 27,752 a 299,167 Rue21 5,403 a 175,598 Ruth’s Hospitality Group 18,116 a,b 101,631 Select Comfort 20,125 a 361,848 Shuffle Master 21,644 a 202,480 Skechers USA, Cl. A 11,642 a,b 168,576 Sonic 23,488 a 249,677 Sonic Automotive, Cl. A 12,881 b 188,707 Spartan Motors 17,439 94,171 Stage Stores 16,590 278,712 Standard Motor Products 6,063 92,339 Standard-Pacific 36,275 a,b 121,521 Stein Mart 7,159 69,013 Steven Madden 12,292 a 461,073 Sturm Ruger & Co. 8,111 178,036 Superior Industries International 11,012 243,475 Texas Roadhouse 24,752 434,026 True Religion Apparel 9,475 a 275,533 Tuesday Morning 2,566 a 11,932 Universal Electronics 5,896 a 148,933 Universal Technical Institute 8,826 174,490 Vitamin Shoppe 9,991 a 457,188 Winnebago Industries 10,835 a,b 104,666 Wolverine World Wide 17,033 711,128 Zale 13,227 a 74,071 Zumiez 9,328 a,b 232,920 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples—4.1% Alliance One International 27,656 a 89,329 Andersons 5,702 240,909 B&G Foods 17,007 350,684 Boston Beer, Cl. A 3,992 a 357,683 Cal-Maine Foods 6,377 b 203,809 Calavo Growers 5,109 b 107,596 Casey’s General Stores 14,808 651,552 Central Garden & Pet, Cl. A 23,471 a 238,231 Darling International 42,359 a 749,754 Diamond Foods 7,302 b 557,435 Hain Celestial Group 14,693 a 490,158 Inter Parfums 5,531 127,379 J&J Snack Foods 5,719 285,092 Medifast 5,389 a,b 127,881 Nash Finch 5,459 195,487 Prestige Brands Holdings 17,842 a 229,091 Sanderson Farms 6,144 b 293,560 Seneca Foods, Cl. A 1,370 a 35,045 Snyders-Lance 14,954 323,455 Spartan Stores 10,665 208,287 TreeHouse Foods 13,070 a 713,753 United Natural Foods 16,608 a 708,663 WD-40 7,240 282,650 Energy—4.5% Basic Energy Services 9,393 a 295,598 Bristow Group 14,163 722,596 Contango Oil & Gas 5,072 a 296,408 Georesources 7,387 a 166,134 Gulf Island Fabrication 5,998 193,615 Gulfport Energy 12,557 a 372,817 Hornbeck Offshore Services 6,544 a,b 179,960 ION Geophysical 63,591 a,b 601,571 Lufkin Industries 10,579 910,323 Matrix Service 11,481 a 153,616 OYO Geospace 1,617 a 161,700 10 Common Stocks (continued) Shares Value ($) Energy (continued) Penn Virginia 17,067 225,455 Petroleum Development 8,397 a 251,154 PetroQuest Energy 24,385 a 171,183 Pioneer Drilling 21,078 a 321,229 SEACOR Holdings 8,589 858,556 Stone Energy 19,836 a 602,816 Swift Energy 14,930 a 556,441 Tetra Technologies 29,997 a 381,862 World Fuel Services 24,640 885,315 Financial—19.1% Acadia Realty Trust 11,782 c 239,528 Amerisafe 4,316 a 97,628 Bank Mutual 6,459 23,705 Bank of the Ozarks 4,593 239,112 BioMed Realty Trust 46,314 c 891,081 Boston Private Financial Holdings 32,694 215,127 Brookline Bancorp 27,518 b 255,092 Calamos Asset Management, Cl. A 7,262 105,444 Cash America International 11,827 684,428 Cedar Shopping Centers 14,029 c 72,249 City Holding 7,063 233,291 Colonial Properties Trust 30,097 c 613,979 Columbia Banking System 16,667 287,006 Community Bank System 14,105 b 349,663 Delphi Financial Group, Cl. A 19,218 561,358 DiamondRock Hospitality 60,363 c 647,695 Dime Community Bancshares 6,381 92,780 EastGroup Properties 10,530 c 447,630 eHealth 7,144 a,b 95,444 Employers Holdings 11,402 191,212 Entertainment Properties Trust 18,250 c 852,275 Extra Space Storage 35,149 c 749,728 EZCORP, Cl. A 17,845 a 634,836 F.N.B 43,735 b 452,657 First BanCorp 8,955 a,b 38,596 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) First Cash Financial Services 11,808 a 495,818 First Commonwealth Financial 39,311 225,645 First Financial Bancorp 20,379 340,126 First Financial Bankshares 11,959 b 411,988 First Midwest Bancorp 23,040 283,162 Forestar Group 11,785 a 193,628 Franklin Street Properties 21,664 b,c 279,682 Getty Realty 11,371 b,c 286,890 Glacier Bancorp 22,469 b 302,882 Hanmi Financial 80,411 a,b 86,040 Healthcare Realty Trust 24,049 c 496,131 Home Bancshares 9,278 219,332 Home Properties 13,543 c 824,498 Horace Mann Educators 14,849 231,793 Independent Bank/MA 6,451 b 169,339 Infinity Property & Casualty 4,482 244,986 Inland Real Estate 30,292 c 267,478 Interactive Brokers Group, Cl. A 18,731 293,140 Investment Technology Group 15,903 a 222,960 Kilroy Realty 20,270 c 800,462 Kite Realty Group Trust 18,293 c 91,099 LaSalle Hotel Properties 32,174 c 847,463 Lexington Realty Trust 55,529 b,c 506,980 Lincoln Educational Services 8,234 141,213 LTC Properties 10,559 c 293,751 Meadowbrook Insurance Group 18,316 181,512 Medical Properties Trust 44,795 c 515,143 Mid-America Apartment Communities 12,761 c 860,985 Nara Bancorp 21,516 a 174,925 National Financial Partners 16,451 a 189,845 National Penn Bancshares 44,283 351,164 National Retail Properties 33,738 b,c 826,918 Navigators Group 4,480 a 210,560 NBT Bankcorp 11,061 244,780 Old National Bancorp 39,384 425,347 optionsXpress Holdings 18,363 306,295 12 Common Stocks (continued) Shares Value ($) Financial (continued) PacWest Bancorp 14,479 297,833 Parkway Properties 9,261 c 157,993 Pennsylvania Real Estate Investment Trust 22,586 b,c 354,600 Pinnacle Financial Partners 10,602 a 164,967 Piper Jaffray 7,580 a 218,380 Portfolio Recovery Associates 5,959 a 505,264 Post Properties 19,377 c 789,807 Presidential Life 8,905 92,968 PrivateBancorp 24,450 337,410 ProAssurance 11,405 a 798,350 Prospect Capital 36,657 b 370,602 Provident Financial Services 16,253 232,743 PS Business Parks 7,961 c 438,651 RLI 5,384 333,377 S&T Bancorp 8,629 b 160,413 Safety Insurance Group 5,412 227,520 Saul Centers 2,986 c 117,559 Selective Insurance Group 21,744 353,775 Signature Bank 15,578 a 891,062 Simmons First National, Cl. A 8,501 218,136 Sovran Self Storage 10,813 c 443,333 Sterling Bancorp 12,560 119,194 Sterling Bancshares 30,378 247,884 Stewart Information Services 8,731 87,572 Stifel Financial 18,334 a 657,457 Susquehanna Bancshares 45,059 b 360,472 SWS Group 8,748 52,401 Tanger Factory Outlet Centers 29,177 c 781,068 Texas Capital Bancshares 12,506 a 323,030 Tompkins Financial 1,654 b 64,903 Tower Group 13,391 318,974 Trustco Bank 36,212 177,439 UMB Financial 12,294 514,873 Umpqua Holdings 45,671 528,413 United Bankshares 14,201 b 347,640 United Community Banks 7,386 a,b 77,996 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) United Fire & Casualty 10,414 180,891 Universal Health Realty Income Trust 4,385 c 175,312 Urstadt Biddle Properties, Cl. A 9,951 c 180,213 Wilshire Bancorp 21,326 a 62,698 Wintrust Financial 11,687 b 376,088 World Acceptance 6,655 a,b 436,368 Health Care—12.8% Abaxis 6,855 a 186,799 Affymetrix 35,839 a 284,203 Air Methods 3,728 a 278,631 Align Technology 26,093 a 594,920 Almost Family 3,688 a 101,051 Amedisys 10,112 a,b 269,283 AMERIGROUP 18,884 a 1,330,755 AMN Healthcare Services 7,689 a 63,972 AmSurg 13,019 a 340,186 Analogic 5,436 285,879 ArQule 24,204 a 151,275 Bio-Reference Labs 6,541 a 136,707 Cambrex 15,081 a 69,674 Cantel Medical 4,766 128,253 Centene 16,954 a 602,376 Chemed 8,731 572,055 Computer Programs & Systems 3,305 209,801 CONMED 12,126 a 345,348 CorVel 3,045 a 142,810 Cross Country Healthcare 6,587 a 50,061 CryoLife 14,841 a 83,110 Cubist Pharmaceuticals 20,645 a,b 743,014 Cyberonics 10,720 a 299,624 Emergent BioSolutions 8,742 a 197,132 Ensign Group 3,794 115,300 Enzo Biochem 7,447 a 31,650 eResearch Technology 17,748 a 113,055 Gentiva Health Services 9,776 a 203,634 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Greatbatch 10,678 a 286,384 Haemonetics 10,090 a 649,493 Hanger Orthopedic Group 10,225 a 250,206 HealthSpring 24,804 a 1,143,712 Healthways 12,853 a 195,109 Hi-Tech Pharmacal 5,870 a,b 169,819 HMS Holdings 9,732 a 748,099 ICU Medical 5,636 a 246,293 Integra LifeSciences Holdings 7,514 a,b 359,244 Invacare 13,566 b 450,256 IPC The Hospitalist 4,831 a 223,917 Kendle International 2,703 a 40,761 Kensey Nash 5,170 a 130,439 Landauer 2,575 158,594 LCA-Vision 5,800 a 27,724 LHC Group 6,386 a 147,261 Magellan Health Services 13,022 a 712,824 MedCath 7,847 a 106,641 Medicines 23,053 a 380,605 Meridian Bioscience 12,810 308,849 Merit Medical Systems 12,101 a 217,455 Molina Healthcare 8,818 a 239,144 MWI Veterinary Supply 3,911 a 315,891 Natus Medical 11,576 a 175,376 Neogen 7,622 a 344,591 NuVasive 14,542 a,b 478,141 Omnicell 14,722 a 229,516 Palomar Medical Technologies 3,162 a 35,667 Par Pharmaceutical Cos. 14,745 a 486,290 Parexel International 20,598 a 485,289 PharMerica 12,986 a 165,701 PSS World Medical 21,744 a 609,049 Quality Systems 6,614 b 577,402 Questcor Pharmaceuticals 22,901 a,b 551,914 Regeneron Pharmaceuticals 26,600 a 1,508,486 Salix Pharmaceuticals 20,514 a 817,073 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Savient Pharmaceuticals 23,248 a,b 174,128 SurModics 4,151 a 46,076 Symmetry Medical 12,617 a 113,174 ViroPharma 29,802 a 551,337 West Pharmaceutical Services 13,253 579,951 Zoll Medical 7,916 a 448,521 Industrial—15.8% A.O. Smith 11,027 466,442 AAON 5,108 b 111,548 AAR 13,231 358,428 ABM Industries 18,103 422,524 Actuant, Cl. A 25,368 680,623 Aerovironment 7,420 a,b 262,297 Albany International, Cl. A 12,284 324,175 Allegiant Travel 4,864 a,b 240,768 American Science & Engineering 2,725 218,000 Apogee Enterprises 5,997 76,822 Applied Industrial Technologies 15,199 541,236 Arkansas Best 8,194 194,444 Astec Industries 6,132 a 226,761 AZZ 3,586 164,239 Badger Meter 4,320 b 159,797 Barnes Group 16,334 405,247 Belden 16,911 589,517 Brady, Cl. A 21,319 683,487 Briggs & Stratton 20,674 410,586 Cascade 3,806 181,051 CDI 1,932 25,676 Ceradyne 10,078 a 392,941 CIRCOR International 4,915 210,509 CLARCOR 19,630 928,106 Comfort Systems USA 9,436 100,116 Consolidated Graphics 4,627 a 254,254 Cubic 6,731 343,214 Curtiss-Wright 18,170 588,163 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Dolan 12,885 a 109,136 Dycom Industries 13,087 a 213,842 EMCOR Group 25,567 a 749,369 Encore Wire 6,412 155,299 EnPro Industries 8,675 a 417,007 ESCO Technologies 11,389 419,115 Esterline Technologies 10,696 a 817,174 Exponent 4,657 a 202,626 Federal Signal 25,067 164,440 Forward Air 10,262 346,753 G&K Services, Cl. A 7,677 259,943 GenCorp 31,613 a 202,955 Geo Group 22,620 a 520,939 Gibraltar Industries 13,585 a 153,782 Griffon 16,014 a 161,421 Healthcare Services Group 20,827 338,439 Heartland Express 18,958 b 313,944 Heidrick & Struggles International 6,580 148,971 Hub Group, Cl. A 12,234 a 460,732 II-VI 18,420 a 471,552 Insituform Technologies, Cl. A 14,652 a 307,252 Insperity 10,330 305,871 Interface, Cl. A 22,876 443,108 John Bean Technologies 8,345 161,225 Kaman 8,169 289,754 Kaydon 13,429 501,170 Kelly Services, Cl. A 13,863 a 228,739 Knight Transportation 22,235 377,773 Lawson Products 836 16,444 Lindsay 4,444 b 305,747 Lydall 5,807 a 69,452 Mobile Mini 13,796 a 292,337 Moog, Cl. A 17,517 a 762,340 Mueller Industries 13,466 510,496 National Presto Industries 1,430 b 145,131 Navigant Consulting 17,856 a 187,309 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) NCI Building Systems 5,811 a 66,187 Old Dominion Freight Line 16,740 a 624,402 On Assignment 10,608 a 104,277 Orbital Sciences 18,186 a 306,434 Orion Marine Group 10,007 a 94,166 Powell Industries 3,535 a 129,028 Quanex Building Products 16,291 267,009 Robbins & Myers 16,802 887,986 School Specialty 7,319 a 105,320 SFN Group 22,302 a 202,725 Simpson Manufacturing 14,449 431,592 SkyWest 23,164 348,850 Standard Register 4,840 b 15,246 Standex International 5,276 161,815 SYKES Enterprises 16,960 a 365,149 Teledyne Technologies 12,489 a 628,946 Tetra Tech 22,008 a 495,180 Toro 12,092 731,566 Tredegar 11,087 203,446 TrueBlue 17,420 a 252,242 UniFirst 5,355 300,897 United Stationers 18,619 659,671 Universal Forest Products 6,074 145,533 Viad 10,112 225,396 Vicor 7,639 123,523 Watts Water Technologies, Cl. A 11,728 415,288 Information Technology—19.3% Advanced Energy Industries 12,733 a 188,321 Agilysys 5,900 a,b 49,206 Anixter International 10,575 690,970 Arris Group 46,127 a 535,534 ATMI 13,391 a 273,578 Avid Technology 8,652 a 163,004 Bel Fuse, Cl. B 5,363 116,323 Benchmark Electronics 19,105 a 315,232 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Black Box 5,569 174,143 Blackbaud 14,443 400,360 Blue Coat Systems 15,788 a 345,126 Bottomline Technologies 10,989 a 271,538 Brightpoint 28,231 a 228,953 Brooks Automation 23,045 a 250,269 Cabot Microelectronics 9,309 a 432,589 CACI International, Cl. A 12,030 a 758,852 Cardtronics 13,577 a 318,381 Ceva 6,567 a 200,031 Checkpoint Systems 13,770 a 246,208 Ciber 27,423 a 152,198 Cirrus Logic 24,570 a 390,663 Cognex 16,359 579,599 Cohu 9,677 126,865 Commvault Systems 15,036 a 668,350 comScore 8,404 a 217,664 Comtech Telecommunications 11,680 327,507 CSG Systems International 14,934 a 275,980 CTS 13,448 130,042 Cymer 12,132 a 600,655 Daktronics 15,288 164,958 DealerTrack Holdings 13,289 a 304,983 DG Fastchannel 10,519 a 337,134 Digi International 10,315 a 134,095 Diodes 12,332 a 321,865 DSP Group 13,851 a 120,504 DTS 7,582 a 307,450 Ebix 13,839 a,b 263,633 Electro Scientific Industries 10,755 a 207,571 EMS Technologies 5,315 a 175,236 Entropic Communications 25,851 a 229,815 EPIQ Systems 15,704 223,311 Exar 14,424 a 91,304 FARO Technologies 6,501 a 284,744 FEI 14,332 a 547,339 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Forrester Research 4,802 158,274 Gerber Scientific 8,219 a 91,477 Harmonic 29,307 a 211,890 Heartland Payment Systems 11,577 238,486 Hittite Microwave 8,216 a 508,653 iGATE Capital 11,916 194,469 Infospace 10,772 a 98,241 Insight Enterprises 17,382 a 307,835 Integral Systems 1,973 a 24,011 Interactive Intelligence 4,593 a 160,985 Intermec 15,568 a 171,871 Intevac 9,262 a 94,565 j2 Global Communications 19,031 a 537,245 JDA Software Group 13,964 a 431,348 Kopin 19,235 a 90,597 Kulicke & Soffa Industries 29,943 a 333,565 Liquidity Services 9,420 a 222,406 Littelfuse 9,062 532,121 LivePerson 16,129 a 228,064 Logmein 5,153 a,b 198,751 LoJack 12,662 a 55,206 Manhattan Associates 9,726 a 334,963 MAXIMUS 7,096 587,052 Mercury Computer Systems 9,926 a 185,418 Methode Electronics 17,813 206,809 Micrel 24,007 253,994 Microsemi 31,572 a 647,226 MicroStrategy, Cl. A 3,375 a 549,045 MKS Instruments 19,666 519,576 Monolithic Power Systems 12,127 a 186,998 Monotype Imaging Holdings 10,297 a 145,497 MTS Systems 6,706 280,512 Nanometrics 6,318 a 119,979 NCI, Cl. A 1,815 a 41,237 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Netgear 12,114 a 529,624 NetScout Systems 15,499 a 323,774 Network Equipment Technologies 12,019 a 26,442 Newport 16,295 a 296,080 Novatel Wireless 15,536 a,b 85,137 Oplink Communications 6,592 a 122,809 OSI Systems 6,955 a 299,065 Park Electrochemical 8,889 248,448 PC-Tel 5,481 a 35,517 Perficient 11,530 a 118,298 Pericom Semiconductor 6,965 a 62,267 Plexus 13,219 a 460,153 Power Integrations 9,222 354,401 Progress Software 26,960 a 650,545 Pulse Electronics 19,682 b 86,994 Radiant Systems 13,111 a 274,020 Radisys 14,357 a 104,663 RightNow Technologies 7,384 a 239,242 Rofin-Sinar Technologies 11,506 a 392,930 Rogers 5,809 a 268,376 Rudolph Technologies 14,334 a 153,517 ScanSource 8,498 a 318,505 Sigma Designs 13,581 a 103,759 Smith Micro Software 10,951 a,b 46,104 Sourcefire 9,549 a 283,796 Stamps.com 8,375 111,723 Standard Microsystems 8,380 a 226,176 Stratasys 6,728 a 226,734 Super Micro Computer 7,921 a 127,449 Supertex 2,517 a 56,381 Symmetricom 21,097 a 122,996 Synaptics 14,909 a,b 383,758 Synchronoss Technologies 7,640 a 242,417 SYNNEX 8,431 a 267,263 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Take-Two Interactive Software 33,622 a 513,744 Taleo, Cl. A 13,714 a 507,829 Tekelec 23,904 a 218,244 TeleTech Holdings 11,711 a 246,868 Tessera Technologies 20,033 a 343,366 THQ 28,882 a,b 104,553 Triquint Semiconductor 57,596 a 586,903 TTM Technologies 15,745 a 252,235 Tyler Technologies 10,188 a 272,835 Ultratech 9,257 a 281,228 United Online 38,235 230,557 Veeco Instruments 15,015 a,b 726,876 ViaSat 14,167 a 613,006 Volterra Semiconductor 7,836 a,b 193,236 Websense 16,686 a 433,335 Wright Express 13,381 a 696,749 XO Group 8,110 a 80,695 Materials—5.2% A. Schulman 9,794 246,711 A.M. Castle & Co. 9,007 a 149,606 AMCOL International 8,663 330,580 American Vanguard 9,288 b 120,465 Arch Chemicals 9,688 333,655 Balchem 9,306 407,417 Buckeye Technologies 16,390 442,202 Calgon Carbon 18,171 a,b 308,907 Century Aluminum 24,078 a 376,821 Clearwater Paper 4,698 a 320,779 Deltic Timber 3,286 176,425 Eagle Materials 14,463 403,084 H.B. Fuller 18,386 448,986 22 Common Stocks (continued) Shares Value ($) Materials (continued) Hawkins 3,123 b 113,115 Haynes International 4,458 276,084 Headwaters 21,893 a 68,525 Kaiser Aluminum 5,336 b 291,452 KapStone Paper and Packaging 14,071 a 233,156 Koppers Holdings 7,364 279,317 Kraton Performance Polymers 11,327 a 443,679 LSB Industries 6,745 a 289,495 Materion 7,399 a 273,541 Myers Industries 14,704 151,157 Neenah Paper 6,259 133,192 Olympic Steel 2,164 59,575 OM Group 12,456 a 506,212 PolyOne 33,130 512,521 Quaker Chemical 3,627 155,997 RTI International Metals 9,711 a 372,611 Schweitzer-Mauduit International 7,150 401,473 Stepan 3,204 227,164 STR Holdings 14,553 a,b 217,131 Texas Industries 9,224 b 383,995 Wausau Paper 18,045 121,623 Zep 9,255 174,920 Telecommunication Services—.7% Atlantic Tele-Network 3,211 123,174 Cbeyond 11,571 a 153,084 Cincinnati Bell 67,300 a 223,436 General Communication, Cl. A 19,132 a 230,923 Neutral Tandem 12,012 a 209,249 NTELOS Holdings 8,522 174,019 USA Mobility 10,974 167,463 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities—4.0% Allete 12,590 516,694 American States Water 6,689 231,841 Avista 22,608 580,800 Central Vermont Public Service 7,173 259,304 CH Energy Group 6,521 347,308 El Paso Electric 17,228 556,464 Harte-Hanks 11,970 97,196 Laclede Group 9,375 354,656 New Jersey Resources 13,993 624,228 Northwest Natural Gas 8,570 386,764 NorthWestern 11,980 396,658 Piedmont Natural Gas 24,528 b 742,217 South Jersey Industries 10,060 546,359 Southwest Gas 17,393 671,544 UIL Holdings 16,815 b 543,965 UniSource Energy 13,457 502,350 Total Common Stocks (cost $146,998,332) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 9/22/11 (cost $94,990) 95,000 d Other Investment—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,020,000) 1,020,000 e 24 Investment of Cash Collateral for Securities Loaned—9.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,136,004) 18,136,004 e Total Investments (cost $166,249,326) 110.8% Liabilities, Less Cash and Receivables (10.8%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $17,811,152 and the value of the collateral held by the fund was $18,136,004. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 19.3 Materials 5.2 Financial 19.1 Energy 4.5 Industrial 15.8 Consumer Staples 4.1 Consumer Discretionary 14.9 Utilities 4.0 Health Care 12.8 Telecommunication Services .7 Short-Term/ Money Market Investments 10.4 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES J u n e 3 0 , 2 0 1 1 ( U n a u d i t e d ) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2011 ($) Financial Futures Long Russell 2000 E-mini 8 660,320 September 2011 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES J u n e 3 0 , 2 0 1 1 ( U n a u d i t e d ) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $17,811,152)—Note 1(b): Unaffiliated issuers 147,093,322 186,888,182 Affiliated issuers 19,156,004 19,156,004 Cash 1,023,516 Receivable for investment securities sold 1,172,793 Dividends and interest receivable 174,161 Receivable for futures variation margin—Note 4 14,821 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 88,289 Liability for securities on loan—Note 1(b) 18,136,004 Payable for investment securities purchased 2,934,328 Payable for shares of Beneficial Interest redeemed 1,262,149 Net Assets ($) Composition of Net Assets ($): Paid-in capital 148,468,526 Accumulated undistributed investment income—net 471,958 Accumulated net realized gain (loss) on investments (2,731,262) Accumulated net unrealized appreciation (depreciation) on investments (including $4,625 net unrealized appreciation on financial futures) 39,799,485 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 14,320,374 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS S i x M o n t h s E n d e d J u n e 3 0 , 2 0 1 1 ( U n a u d i t e d ) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 955,150 Affiliated issuers 985 Income from securities lending—Note 1(b) 21,226 Interest 52 Total Income Expenses: Investment advisory fee—Note 3(a) 316,044 Distribution fees—Note 3(b) 225,746 Loan commitment fees—Note 2 1,273 Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,122,348 Net realized gain (loss) on financial futures 98,332 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 6,182,584 Net unrealized appreciation (depreciation) on financial futures (6,490) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 434,350 1,086,116 Net realized gain (loss) on investments 6,220,680 13,332,018 Net unrealized appreciation (depreciation) on investments 6,176,094 20,990,683 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (1,073,675) (784,411) Net realized gain on investments (429,470) — Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 17,436,768 66,747,008 Dividends reinvested 1,503,145 784,411 Cost of shares redeemed (21,983,210) (51,603,629) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 177,724,025 127,171,829 End of Period Undistributed investment income—net 471,958 1,111,283 Capital Share Transactions (Shares): Shares sold 1,376,631 6,466,229 Shares issued for dividends reinvested 116,073 73,792 Shares redeemed (1,734,205) (5,020,396) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not refect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.20 9.75 10.36 17.64 18.59 16.66 Investment Operations: Investment income—net a .03 .08 .06 .12 .13 .08 Net realized and unrealized gain (loss) on investments .87 2.43 1.42 (4.95) (.23) 2.32 Total from Investment Operations .90 2.51 1.48 (4.83) (.10) 2.40 Distributions: Dividends from investment income—net (.08) (.06) (.27) (.13) (.07) (.07) Dividends from net realized gain on investments (.03) — (1.82) (2.32) (.78) (.40) Total Distributions (.11) (.06) (2.09) (2.45) (.85) (.47) Net asset value, end of period 12.99 12.20 9.75 10.36 17.64 18.59 Total Return (%) 7.34 b 25.83 25.03 (30.91) (.66) 14.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 c .60 .60 .60 .61 .61 Ratio of net investment income to average net assets .48 c .75 .76 .85 .69 .47 Portfolio Turnover Rate 9.61 b 32.85 28.18 35.95 20.72 27.85 Net Assets, end of period ($ x 1,000) 186,009 177,724 127,172 106,831 373,386 465,887 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to match the performance of the Standard & Poor’s SmallCap 600 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. U.S.Treasury Bills are valued at the mean between quoted bid prices and asked prices by an independent pricing service approved by the Board of Trustees. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that 32 influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 186,793,185 — — Mutual Funds 19,156,004 — — U.S. Treasury — 94,997 — Other Financial Instruments: Futures †† 4,625 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used 34 by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of NewYork Mellon earned $7,075 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,194,000 19,836,000 21,010,000 1,020,000 .5 Dreyfus Institutional Cash Advantage Fund † 13,421,616 40,086,002 35,371,614 18,136,004 9.8 Total † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by the Dreyfus Institutional Cash Advantage Fund, resulting in a transfer of Shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 36 As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $784,411. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (the “Agreement”) with the Manager, the investment advisory fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Manager has agreed to pay all of the expenses of the fund except investment advisory fees, Rule 12b-1 distribution plan fees, taxes, interest expenses, brokerage commissions, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses. In addition, the Manager has also agreed to reduce its fee in an amount equal to the fund’s allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Plan provides for payments to be made at an annual rate of .25% of the value of the fund’s average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, the fund was charged $225,746 pursuant to the Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $51,502 and Rule 12b-1 distribution plan fees $36,787. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2011, amounted to $18,111,159 and $17,575,637, respectively. 38 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at June 30, 2011 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Equity futures contracts 1,669,106 At June 30, 2011, accumulated net unrealized appreciation on investments was $39,794,860, consisting of $49,015,168 gross unrealized appreciation and $9,220,308 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Technology Growth Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios,Technology Growth Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Investment Portfolios, Technology Growth Portfolio’s Initial shares produced a total return of 4.78%, and its Service shares produced a total return of 4.65%. 1 The fund’s benchmarks, the Morgan Stanley High Technology 35 Index (“MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced total returns of –0.30% and 6.01%, respectively, over the same period. Although stocks rallied during the first quarter of 2011, renewed economic concerns in the second quarter caused them to give back a portion of those gains.The fund produced higher returns than the MS High Tech 35 Index, mainly due to overweighted exposure to companies in the vanguard of emerging technological trends. The fund produced returns that were lower than the S&P 500 Index due in large part to technology stocks, which generally lagged market averages as investors shifted their focus to more defensive areas. The Fund’s Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the fund’s investments may currently be experiencing losses.The fund’s investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies.The fund’s investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. Shifting Sentiment Sparked Heightened Volatility Investors seemed optimistic at the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) prices broadly higher. However, the market rally was interrupted in February, when political unrest in the Middle East led to sharply rising energy prices, and again in March when natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and the U.S. stock market bounced back from these unexpected shocks. In late April, investor sentiment deteriorated when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved disappointing and the debate regarding U.S. government spending and borrowing intensified.Technology stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain conditions. In addition, the technology sector was dampened by disappointments among some large companies that may have been unprepared for the rising popularity of smartphones and tablet computers as well as the advent of “cloud computing,” in which businesses manage data and application over the Internet. Accelerating Trends Lifted Several Fund Holdings The fund’s results in a choppy investment environment were bolstered by its focus on companies at the forefront of the trends toward cloud computing and mobile devices.Top performers over the first half of 2011 included Teradata, which saw robust demand for data warehousing and business intelligence applications. Video game maker Electronic Arts benefited from a new product cycle centered around digital downloads of gaming software. Similarly, DVD rental giant Netflix continued to gain value as it built more robust on-demand streaming capabilities. Among companies benefiting from the growing popularity of wireless devices, restaurant reservations service OpenTable saw greater adoption of its smartphone applications, and communications equipment developer Alcatel-Lucent encountered greater demand for wireless infrastructure. In addition, the fund did not own some of the reporting period’s laggards, such as Blackberry maker Research In Motion, consumer electronics giant Sony and networking giant Cisco Systems. Disappointments over the first six months of the year included Akamai Technologies, which suffered amid lower-than-expected demand for bandwidth among Internet content providers. Handset producer Motorola Mobility Holdings did not participate in the introduction 4 of new 4G mobile phones. Equipment maker Cree was hurt by an inventory glut of LED components used in general lighting and other devices. Finally, the fund did not own some of the market’s better performers, including handset producer Ericsson, storage specialist EMC and personal-computer seller Dell. Focusing on Secular Growth Although technology stocks generally became more attractively valued by midyear, we have maintained a highly selective approach. We are focusing on companies that we believe are poised to benefit from secular trends, such as cloud computing and greater adoption of mobile devices, rather than those that tend to rise and fall with the broader economy.We have established a correspondingly underweighted position among more mature companies that, in our analysis, are not as well positioned to participate in today’s technological trends. In our judgment, this strategy potentially positions the fund well for the future regardless of the near-term strength and sustainability of the economic recovery. July 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. The fund’s share price is likely to be more volatile than that of other funds that do not concentrate in one sector. The technology sector involves special risks, such as the faster rate of change and obsolescence of technological advances, and has been among the most volatile sectors of the stock market. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.21 $5.48 Ending value (after expenses) $1,047.80 $1,046.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.16 $5.41 Ending value (after expenses) $1,020.68 $1,019.44 † Expenses are equal to the fund’s annualized expense ratio of .83% for Initial Shares and 1.08% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—97.7% Shares Value ($) Consumer Discretionary—9.2% Amazon.com 58,450 a 11,952,440 Netflix 21,650 a,b 5,687,239 Priceline.com 10,230 a 5,237,044 Information Technology—88.5% Accenture, Cl. A 118,230 7,143,457 Akamai Technologies 219,430 a 6,905,462 Alcatel-Lucent, ADR 1,908,920 a,b 11,014,468 Apple 29,261 a 9,822,040 Atmel 379,620 a 5,341,253 BMC Software 151,650 a 8,295,255 Cavium 118,954 a,b 5,185,205 Cognizant Technology Solutions, Cl. A 75,035 a 5,503,067 Corning 347,740 6,311,481 Electronic Arts 357,702 a 8,441,767 F5 Networks 76,020 a 8,381,205 Google, Cl. A 18,480 a 9,357,902 Informatica 111,510 a,b 6,515,529 International Business Machines 71,470 12,260,679 Microchip Technology 129,000 b 4,890,390 Motorola Mobility Holdings 218,200 a 4,809,128 NetApp 217,020 a,b 11,454,316 NVIDIA 257,180 a,b 4,098,163 OmniVision Technologies 173,840 a,b 6,051,370 Oracle 342,823 11,282,305 Paychex 196,340 b 6,031,565 QUALCOMM 264,440 15,017,548 Quest Software 183,090 a 4,161,636 Riverbed Technology 217,630 a 8,615,972 Salesforce.com 59,690 a,b 8,892,616 SuccessFactors 91,030 a,b 2,676,282 Taleo, Cl. A 110,610 a,b 4,095,888 Teradata 134,620 a 8,104,124 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Trimble Navigation 87,340 a 3,462,158 VMware, Cl. A 56,780 a 5,691,059 Total Common Stocks (cost $198,163,837) Other Investment—2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,645,000) 5,645,000 c Investment of Cash Collateral for Securities Loaned—13.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $33,939,973) 33,939,973 c Total Investments (cost $237,748,810) 113.6% Liabilities, Less Cash and Receivables (13.6%) Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $33,756,767 and the value of the collateral held by the fund was $33,939,973. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 88.5 Consumer Discretionary 9.2 Money Market Investments 15.9 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $33,756,767)—Note 1(b): Unaffiliated issuers 198,163,837 242,690,013 Affiliated issuers 39,584,973 39,584,973 Cash 415,003 Dividends receivable 5,498 Prepaid expenses 5,483 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 185,030 Liability for securities on loan—Note 1(b) 33,939,973 Payable for shares of Beneficial Interest redeemed 115,654 Accrued expenses 59,717 Net Assets ($) Composition of Net Assets ($): Paid-in capital 232,424,249 Accumulated Investment (loss)—net (389,429) Accumulated net realized gain (loss) on investments (28,160,400) Accumulated net unrealized appreciation (depreciation) on investments 44,526,176 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 92,739,915 155,660,681 Shares Outstanding 6,819,622 11,731,943 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 783,454 Affiliated issuers 9,195 Income from securities lending—Note 1(b) 22,043 Total Income Expenses: Investment advisory fee—Note 3(a) 920,384 Distribution fees—Note 3(b) 191,060 Professional fees 40,624 Prospectus and shareholders’ reports 28,987 Custodian fees—Note 3(b) 9,951 Shareholder servicing costs—Note 3(b) 4,300 Loan commitment fees—Note 2 1,796 Trustees’ fees and expenses—Note 3(c) 1,597 Miscellaneous 5,424 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2) Net Expenses Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 12,305,682 Net unrealized appreciation (depreciation) on investments (1,103,118) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment (loss)—net (389,429) (910,683) Net realized gain (loss) on investments 12,305,682 34,488,027 Net unrealized appreciation (depreciation) on investments (1,103,118) 18,001,843 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 6,731,210 10,426,733 Service Shares 22,713,481 38,389,344 Cost of shares redeemed: Initial Shares (10,145,633) (12,591,028) Service Shares (18,755,514) (31,305,771) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 237,043,917 180,545,452 End of Period Undistributed investment (loss)—net (389,429) — Capital Share Transactions (Shares): Initial Shares Shares sold 504,040 925,297 Shares redeemed (757,676) (1,204,769) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 1,722,696 3,514,363 Shares redeemed (1,445,529) (3,013,568) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.98 9.99 6.37 10.83 9.44 9.05 Investment Operations: Investment income (loss)—net a (.01) (.03) (.01) .03 (.01) (.00) b Net realized and unrealized gain (loss) on investments .63 3.02 3.67 (4.49) 1.40 .39 Total from Investment Operations .62 2.99 3.66 (4.46) 1.39 .39 Distributions: Dividends from investment income—net — — (.04) — — — Net asset value, end of period 13.60 12.98 9.99 6.37 10.83 9.44 Total Return (%) 4.78 c 29.93 57.67 (41.18) 14.72 4.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 d .81 .86 .85 .84 .85 Ratio of net expenses to average net assets .83 d .81 .75 .65 .77 .85 Ratio of net investment income (loss) to average net assets (.16) d (.33) (.15) .39 (.08) (.01) Portfolio Turnover Rate 33.47 c 103.90 141.37 118.50 104.97 66.05 Net Assets, end of period ($ x 1,000) 92,740 91,806 73,422 45,890 88,083 90,322 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 12 Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.68 9.78 6.24 10.62 9.28 8.92 Investment Operations: Investment income (loss)—net a (.03) (.06) (.03) .01 (.03) (.02) Net realized and unrealized gain (loss) on investments .62 2.96 3.58 (4.39) 1.37 .38 Total from Investment Operations .59 2.90 3.55 (4.38) 1.34 .36 Distributions: Dividends from investment income—net — — (.01) — — — Net asset value, end of period 13.27 12.68 9.78 6.24 10.62 9.28 Total Return (%) 4.65 b 29.65 57.07 (41.24) 14.44 4.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 c 1.06 1.11 1.10 1.09 1.11 Ratio of net expenses to average net assets 1.08 c 1.06 1.00 .90 1.02 1.11 Ratio of net investment income (loss) to average net assets (.41) c (.58) (.42) .15 (.33) (.25) Portfolio Turnover Rate 33.47 b 103.90 141.37 118.50 104.97 66.05 Net Assets, end of period ($ x 1,000) 155,661 145,238 107,123 54,523 83,793 81,399 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Service Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) 14 under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 16 The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 231,675,545 — — Equity Securities— Foreign † 11,014,468 — — Mutual Funds 39,584,973 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011,The Bank of New York Mellon earned $7,348 from lending portfolio securities, pursuant to the securities lending agreement. 18 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($)Purchases ($) Sales ($)6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 14,576,000 41,524,000 50,455,000 5,645,000 2.3 Dreyfus Institutional Cash Advantage Fund 5,390,181 182,313,949 153,764,157 33,939,973 13.6 Total 204,219,157 39,584,973 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $38,343,113 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $7,722,694 of the carryover expires in fiscal 2011, $3,537,823 expires in fiscal 2012, $11,980,354 expires in fiscal 2016 and $15,102,242 expires in fiscal 2017. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. 20 (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares’.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $191,060 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $262 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $45 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $9,951 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $147,614, Rule 12b-1 distribution plan fees $30,877, custodian fees $4,200, chief compliance officer fees $2,259 and transfer agency per account fees $80. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $89,184,811 and $79,703,850, respectively. At June 30, 2011, accumulated net unrealized appreciation on investments was $44,526,176, consisting of $52,203,130 gross unrealized appreciation and $7,676,954 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 22 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2011 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
